DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Claim Objections
Upon further consideration, claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  In particular, claim 4 makes reference to two sets of claims to different features (i.e. the fitting member of clam 1 and the annular member of claim 2).
Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (U.S. PGPub 2019/0247909, equivalent to JP6109395 cited in the IDS).
Claim 1: Yamamoto discloses a joined member (Figs. 9-11) comprising an annular member (310) and a fitting member (320) of metallic material (e.g. steel - paragraph 64) to be fitted into an inside space (hole 311) of the annular member of metallic material, the annular member having a predetermined thickness (e.g. the vertical dimension in Figs. 9-11), wherein the fitting member is provided with a fitting protrusion (324) on an outside face (322), wherein the fitting protrusion extends outward of the outside face (evident in Fig. 9) and the fitting protrusion is for being applied into a surface not-joined portion (the gap between surfaces 312 and 322 in Fig. 9) when the fitting member is fitted into the space at a predetermined depth (see Fig. 10), and wherein the surface not-joined portion is a gap between the fitting member and the annular member (as cited above) and is produced in the vicinity of a surface (312) of the annular member on a side (lower side) in which the fitting member is inserted by fitting the fitting member into the space, when assuming that there is no fitting protrusion (the gap would exist in the final assembly if not for the presence of the protrusion 324), wherein the fitting member includes a top face (top horizontal face adjacent to 322) and an opposing bottom face (opposite bottom/lower end), such that the fitting member and the annular member are joined in a solid phase (e.g. via electric resistance welding - paragraph 68) over an entire length of the outside face of the fitting member from the top face to the bottom face when the fitting member is fitted into the inside space (see Fig. 11).
Claim 2: Yamamoto discloses a joined member (Figs. 9-11) comprising a fitting member (320) and an annular member (310) of metallic material (e.g. steel - paragraph 64), the annular member having a predetermined thickness (e.g. the vertical dimension in Figs. 9-11), wherein a space (hole 311) in which the fitting member of metallic material is to be fitted is formed inside the annular member; wherein the annular member is provided with an annular protrusion (314) on an inside face (312), the inside face being a border of the annular member on the space, wherein the annular protrusion (314) extends toward the space from the inside face  (evident in Fig. 9) and the annular protrusion is for being applied into an end not-joined portion (the gap between surfaces 312 and 322 in Fig. 9) when the fitting member is fitted 
Claim 6: An angle between the outside face (i.e. vertical face of 322) assuming that there is no fitting protrusion and an outside face (e.g. 323) of the fitting protrusion is in a range of 14 degrees to 20 degrees (at least some portion of the curved surface of 323 would appear to be within the range of 14-20 degrees from vertical).
Claim 7: An angle between the inside face (i.e. vertical face of 312) assuming that there is no annular protrusion and an outside face (e.g. 313) of the annular protrusion is in a range of 14 degrees to 20 degrees (at least some portion of the curved surface of 323 would appear to be within the range of 14-20 degrees from vertical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of Sasaki (JP2006263809, cited in IDS, with reference to translation).
Yamamoto et al. creates burrs or metal flow (B) as a result of the joining process but does not disclose an “end portion receiver” as shown, for example, in Fig. 4a of the instant application. However, Sasaki teaches a similar diffusion bonding technique wherein an annular part (70) is provided with an end portion receiver (see e.g. Fig. 8b) for receiving an end portion when a fitting member (80) is fitted into the space at a predetermined depth, wherein the end portion receiver is formed to produce a pocket (e.g. 96) between the end portion receiver and the end portion when the fitting member is fitted into the space at the predetermined depth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the annular member of Yamamoto with a similar “end portion receiver” in order to have prevented flowing out of any metal from the hole (paragraphs 13-14).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/17/2021 (in association with an AFCP submission which the current RCE enters), with respect to the rejection(s) of claim(s) 1-4 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Specifically, with regard to Hashimoto, the fitting member and annular member are not joined in solid phase along an entire length of the outer surface (11) between a top and opposing bottom face. The diffusion bonding only occurs along a portion of the length of outer surface 11. The gap 15 serves an intended purpose and so there would not be any motivation to join the entire length.
However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Matthew P Travers/Primary Examiner, Art Unit 3726